DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of specie VI, reading on figure 13, claims 1-3 in the reply filed on March 7, 2022 is acknowledged.  The traversal is on the ground(s) that 
each embodiment illustrated in Figs. 5-9 can be a multi-layer circuit board in which "a region of the intermediate layer, that corresponds to a data signal line pin in the second row of edge connector pins is a hollow region" as recited in claim 1. Meanwhile, each embodiment illustrated in Figs. 13-15 show a multi-layer circuit board provided with a hollow region 103. Thus, the embodiments illustrated in Figs. 5-9 and 13- 15 are not mutually exclusive, and the application is directed to one single general inventive concept: "a region, of the intermediate layer, that corresponds to a data signal line pin in the second row of edge connector pins is a hollow region" as claim 1 recites. 
Further, Applicant submits that the Examiner's allegation that "the invention lack unity of invention because even though the inventions of these groups require the technical feature of a circuit board with laser chips, this technical feature is not a special technical feature as it does not make a contribution over the prior art" is questionable. This is because all claims 1-19 require a multi-layer circuit board that comprises a surface layer, a reference layer, and an intermediate layer provided between the surface layer and the reference layer, in which "a region of the intermediate layer, that corresponds to a data signal line pin in the second row of edge connector pins is a hollow region" as claim 1 recites. Such a multi-layer circuit board with a hollow region contributes over known prior art references CN105425350 and US10271403. 
Specifically, claim 1 recites that "a region, of the intermediate layer, that corresponds to a data signal line pin in the second row of edge connector pins is a hollow region." Applicant submits that such a feature is not disclosed by known prior art references CN105425350 or US10271403. Accordingly, claim 1 is novel and nonobvious in view of the prior art, and includes a special technical feature of "a region, of the intermediate layer, that corresponds to a data signal line pin in the second row of edge connector pins is a hollow region" that distinguishes claim 1 from the prior art. Claims 2- 19 ultimately depend from claim 1. Therefore, all claims 1-19 share the same special technical feature and are novel and nonobvious in view of the prior art. 

This is not found persuasive because:
Though the hollow region may be common, other detail as shown in various embodiments are different, which leads to a different search requirement. Also, as stated in the previous action, the specification for every detail of the board refer to as “an embodiment,” or “optionally” making it unclear, which element is required claimed structure, and which is optional, or which a variation. Also, once the lack of unity is established for the general concept, based on the arts available, now additionally in this case the prior art relied upon for the rejection, it is not necessary for the species to be explained for unity of the invention. Also, the detail is explained in the drawing objection.
The requirement is still deemed proper and is therefore made FINAL.
However, as stated in previous action, upon allowance of generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Drawings
The drawings are objected to because:
All the figures are showing a piece mill / fragments of elements of the board without a correlation with a complete circuit board. It is requested to a provide a complete cross-section of the board for the elected specie of figure 13, including a perspective view, and a PLAN view, in order to properly understand the structure, and to corelate the detail shown in figures, 2, 5-9, and 13-15. 
Additionally, in the cross-sectional view, all of the parts shown in section, and only those parts, must be cross-hatched. The cross-hatching patterns should be selected from those shown in the MPEP based on the material of the part (drawing symbol as shown in MPEP § 608.02 (IX). See also 37 CFR 1.84(h) (3) and MPEP § 608.02.
Further, the specification with each of the figures are described as “in some embodiment,” making is difficult to figure out, is it merely a variation or an alternative  or an optional structure.
Furthermore, the specification describes the laser chip and laser are mounted on the board, but not such detail is shown in the figure. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following:
The specification is describing the various elements as “in some embodiment,” is not clear in describing the structure, whether it optional, or variation  or an alternate structure. The applicant is requested to describe the elements with respect to the elected specie of Figure 13, such as what is the required structure for the elected specie.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the relative location of the a first laser chip, a first laser, a second laser chip and a second laser, with respect to the circuit board is not clear. It has also, not been shown in the figure. The specification describes them as mounted on the board (paragraph 0049), but not shown in the figure.
Further, “a surface layer,” line 6, and “at least one surface layer” may be clarified if they are referring the same surface layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 2018/0294885) in view of Ben (CN105425350-A, submitted by the applicant),  Lam (US 2017/0135202), and Mix (2004/0016569).
Regarding claim 1, Zeng, figure 3, discloses an optical module, comprising: a first laser chip and a first laser, the first laser chip being configured to drive the first laser; a second laser chip and a second laser, the second laser chip being configured to drive the second laser (Zeng discloses a laser driver chip, paragraph 0021 to 0023, which implies the laser would be present, and depending upon the requirement two sets me provide in order to have desired function. Additionally, Ben, figure 4, discloses an optical module with a circuit board and chips, transmitting, and receiving assembly 12, and 13); and a multi-layer circuit board, comprising a surface layer, a reference layer, and an intermediate layer provided between the surface layer and the reference layer (see figure 2 and 3), wherein a first row of edge connector pins and a second row of edge connector pins are disposed in at least one surface layer; the first row of edge connector pins are disposed to be closer than the second row of edge connector pins to a side edge, of the multi-layer circuit board, that is provided with an edge connector (see figure 3).
Zeng does not disclose a region, of the intermediate layer, that corresponds to a data signal line pin in the second row of edge connector pins is a hollow region.
However, a hollow region for controlling the impedance is old and known in the art.
Lam, figure 1 and 2, discloses a structure of a high-speed transceiver on a printed circuit board with edge fingers, and further discloses a hollow region below the edge finger (formed by a ground reference plane 206, disposed at an inner side of a plane on which the edge fingers, and transmission lines are disposed, paragraph 0045).
Mix discloses a hollow region beneath the edge fingers to control the impedance (see abstract, and the detail in the specification).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Zeng with a region, of the intermediate layer, that corresponds to a data signal line pin in the second row of edge connector pins is a hollow region, as taught by Lam and Mix, in order to control the impedance to have better performance. 

Regarding claim 2, the modified module of Zeng further discloses wherein an area of the hollow region is greater than or equal to an area of the corresponding second row of edge connector pins (obvious as disclosed by Lam, in order to have desired control of the impedance).

Regarding claim 3, the modified module of Zeng further discloses wherein a data signal connection line is provided on the intermediate layer, and a reference ground line is provided between the hollow region and the data signal connection line (see figure).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhou (US 2011/0094782), figure 5, discloses a hollow region (void 22) below element 15 to control impedance (paragraph0016).
Morana (US 2007/0134953), figure 1, discloses edge connector with control impedance (see abstract, and detail description).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / May 6, 2022